Judgment of separation, awarding to the plaintiff twenty-five dollars a week for the support of herself and infant son, modified by reducing the alimony to twenty dollars a week until the arrearages of alimony upon which defendant is now paying five dollars a week shall have been fully paid, at which time the payments of twenty-five dollars a week shall be restored. As so modified the judgment is unanimously affirmed, with costs to respondent. Present — Lazansky, P. J., Hagarty, Seudder, Tompkins and Johnston, JJ.